The defendants excepted and appealed from the judgment rendered in the verdict for plaintiffs. The description in the mortgage was as follows: "Thirty (30) acres of land, situated in Stony Creek Township, adjoining the lands of the lates James Woodruff, James Carter Jones and Richard Barnes."                                             (96)
There was error in the ruling of the Court that the description was too vague and uncertain to be explained by parol testimony. Perry v. Scott,109 N.C. 374.
NEW TRIAL.
Cited: Sherman v. Simpson, 121 N.C. 130; Hinton v. Moore, 139 N.C. 46.